Title: From Thomas Jefferson to Samuel Brown, 10 May 1800
From: Jefferson, Thomas
To: Brown, Samuel



Dear Sir
Philadelphia May 10. 1800.

I am much indebted to you for your aid in procuring evidence on the subject of the murder of Logan’s family. your brother has explained to you what was thought best as to Genl. Clarke’s deposition. I received Sappington’s declaration yesterday. I had already published & sent out the pamphlet which I inclose you. but I am now endeavoring to get this declaration printed to annex it to the remaining copies, & if done in time a copy of it shall accompany this. about three weeks ago you were chosen a member of the Philosophical society here. The diploma is made out & signed, but the secretary who has the care of the seal of the society is absent on a journey so that it cannot yet be sealed. it will be sent to you after my departure. being very near that, I can only add a few words. a great change has taken place in the public sentiment. the fever excited by XYZ has subsided. the expences & other insanities to which that was made subservient are now seen by all, and as much reprobated. the next election will certainly give us a strong majority in the H of Representatives. indeed we may say we have it now: for tho’ at their meeting they counted a majority of 20. against us, yet such an impression has been made by the tide of popular opinion, that the republicans in that house have been able to reject every obnoxious measure, except the bankrupt law which was hardly a party measure. but on these subjects your brother keeps you so well informed that I need not enlarge on them. accept assurances of the sincere esteem of Dear Sir
Your friend & servt

Th: Jefferson

